347 S.E.2d 457 (1986)
VIRGINIA ELECTRIC AND POWER COMPANY
v.
Marshall F. TILLETT, Jr. and wife, Blythe Tillett.
No. 371P86.
Supreme Court of North Carolina.
August 12, 1986.
Hornthal, Riley, Ellis & Maland, Elizabeth City, for plaintiff.
Shearin & Archbell, Kitty Hawk, for defendants.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th day of August 1986."